DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant's arguments filed on March 21, 2022 have been fully considered but they are not persuasive.
The Rejection of Claims 1-12 under 35 USC § 103.

A. Regarding independent claims 1 and 7, the applicant argued that “…the second user equipment determines a "proper QoS," based on the indicated resources, with which to establish the D2D link. The possibility that the second user equipment may interpret the indication of available resources or current resource usage and determine a QoS requirement (e.g., a "target" QoS as recited in paragraph [0143] of Kazmi) does not transform the indication of available resources or current resource usage into an indication of such QoS requirement. ..”
Examiner respectfully disagrees, the combination of Chai ‘523 and Kazmi ‘334, in particular Kazmi ‘334 teaches (see para 129, 132, 138, 142 and Figs. 1-3) , second User Equipment 122 determining QoS of D2D radio barer to be used with a first User Equipment 121 based on availability of resources at the first user equipment 121 that is received from the network node 110. Thus, the second user equipment 122 interpreting the indication of resources as QoS requirement for example, the first user equipment 121 can only support a low rate D2D link, and the second user equipment establishing the D2D link based on the QoS requirement(i.e. low rate D2D link)  does in fact read on Applicant’s argued claim limitation “ wherein the assistance information includes an indication of a Quality of Service requirement associated with the at least one other WTRU”.
In response Applicates argument”....“Applicant notes that the Examiner has not asserted, for example, that the explicit inclusion of the QoS requirement in the broadcast information would be obvious to one of skill in the art, …”., Examiner notes that the claim language is not further limiting so as to require “explicit inclusion of the QoS requirement in the broadcast information” . Examiner gives the claim language “wherein the assistance information includes an indication of a Quality of Service requirement associated with the at least one other WTRU” its broadest reasonable interpretation without importing limitations into the claim that do not appear in the claim language. Examiner submits that the Kazmi ‘334 disclosure of  the second user Equipment receiving indication of resources available at the first user equipment from a base station which indicates the first user equipment 121 can only support a low rate D2D link and the second user equipment establishing the D2D link based on the QoS requirement(i.e. low date rate D2D link([0138]) reads on the broadest reasonable interpretation of “.. an indication of a Quality of Service requirement associated with the at least one other WTRU” absent further definition of the claimed “an indication of a Quality of Service requirement” in the claim language (emphasis added by Examiner).  Rejection of Claims 1, 2, 4-8 and 10-12 under 35 U.S.C. 103 is therefore maintained.

B.  Regarding dependent claims 2-6 and 8-12 the Applicant argues these claims conditionally on that of their parent independent claims. 
Applicant's arguments are unpersuasive and, therefore, the rejections of these claims are hereby maintained. 
Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al (2014/0254523 A1) in view of Kazmi et al(US 2014/0256334 A1).

Regarding claims 1 and 7, Chai ‘523 teaches, a wireless transmit/receive unit (WTRU) (para 245-247 and Fig. 9,  acquiring and sending modules); and  a processor operatively coupled to the transceiver(para 245-247 and Fig. 9  module 83 ); wherein the transceiver and the processor are configured to send, to a network( para 206 and Fig. 7, step 703, UE2 sending request to the serving base station), a request for support in establishing device-to-device (D2D) communication with at least one other WTRU in proximity to the WTRU( para 208-210 and Fig. 7,  after the UE2 detects the UE1 presence/proximity , the  UE2, sending a request to a servicing base station to assist in establishing D2D bearer with  UE1), wherein the transceiver and the processor are further configured to receive, from the network(  para 222 and Fig. 7, step 708), in response to the request for support in establishing D2D communication with at least one other WTRU, assistance information for establishing D2D communication with the at least one other WTRU( see para 221-223 and Fig. 7,  in response to the request the UE2 receiving response from serving base station, the response including initiation of  D2D bearer establishment), wherein the processor and the transceiver are further configured to establish a bearer for D2D communication with the at least one other WTRU( see para 230-232 and Fig. 7,  UE1 and UE2 establishing D2D bearer).
Chai ‘523 does not explicitly teach, wherein the assistance information includes an indication of a Quality of Service requirement associated with the at least one other WTRU; wherein the transceiver is configured to transmit, data directly to the at least one other WTRU based on the QoS requirement associated with the at least one other WTRU.  
Kazmi ‘344 teaches, wherein the assistance information includes an indication of a Quality of Service requirement associated with the at least one other WTRU (para 129, 132, 138 and Figs. 1-3, User Equipment 122 receiving indication of resources currently available on User Equipment 121 from network node 110, the indication of available resource being used for determining QoS of D2D radio barer); and wherein the transceiver is configured to transmit, data directly to the at least one other WTRU based on the QoS requirement associated with the at least one other WTRU(para 138, 142, 153 and Figs. 1-3, the user equipment 122 transmitting D2D data  directly to User equipment 121, using a D2D link established according to the QoS supported/required by UE121).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chai ‘523 by incorporating the QoS indication receiving and establishing method of Kazmi ‘334, since such modification would enable to improve quality of D2D communication by preventing opening of multiple communication sessions at the same time, as suggested by Kazmi ‘334 (see para 17-18).
Regarding claims 2 and 8, the combination of Chai ‘523 and Kazmi ‘334 teaches all limitations above, Kazmi ‘334 further teaches, wherein the request for support in establishing device-to-device (D2D) communication with at least one other WTRU includes an indication of a QoS requirement associated with the WTRU( see Kazmi ‘334, para 87, 88,137 and Figs. 1-3, User equipment 121 and 122 communicating QoS related information such as capability and resources available for D2D communication to the network node 110).
Regarding claims 4 and 10, the combination of Chai ‘523 and Kazmi ‘334 teaches all limitations above, Kazmi ‘334 further teaches,  wherein the processor and the transceiver are further configured to perform a procedure for discovering the at least one other WTRU( see Kazmi ‘334 , para 34, 37, 43, user equipment’s discovering each other using broadcast beacon signal).  
Regarding claims 5 and 11, the combination of Chai ‘523 and Kazmi ‘334 teaches all limitations above, Chai ‘523 further teaches, wherein the processor and the transceiver are further configured to request resource allocation information for D2D communication with the at least one other WTRU(see Chai ‘523, para 208-210 and Fig. 7,  after the UE2 detects the UE1 presence/proximity, the UE2, sending a request to a serving base station to assist in establishing D2D bearer with  UE1).
   Regarding claims 6 and 12, the combination of Chai ‘523 and Kazmi ‘334 teaches all limitations above, Chai ‘523 further teaches, wherein the processor and the transceiver are further configured to receive resource allocation information for D2D communication with the at least one other WTRU (see para 221-223 and Fig. 7,  UE2 receiving response from serving base station, the response including resources for establishing D2D bearer establishment). 

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chai ‘523 and Kazmi ‘334 as applied to claims above, and further in view of Foti(US 2013/0246519 A1).

Regarding claims, 3 and 9 the combination of Chai ‘523 and Kazmi ‘334 teaches all limitations above except, wherein the request for support in establishing device-to-device (D2D) communication with at least one other WTRU includes an identity of an application that supports D2D communication with at least one other WTRU.  
Foti ‘519 teaches, wherein the request for support in establishing device-to-device (D2D) communication with at least one other WTRU includes an identity of an application that supports D2D communication with at least one other WTRU( para 25-26 and Figs. 2-3, remote device 16 sending a request including identification of the application that supports M2M communication  to a network node).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chai ‘523  as taught by Foti ‘519, since such modification would provide, efficient subscription of a M2M network application to a potentially very large number of device applications executing on remote devices, as suggested by Foti ‘519(see para 8).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWET HAILE/Primary Examiner, Art Unit 2474